Citation Nr: 1024925	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  10-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a respiratory 
disorder claimed as pleurisy with scarred lung.

2.  Entitlement to service connection for service connection for 
a respiratory disorder, to include as due to exposure to 
asbestos.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to December 
1945.

In a May 1978 rating decision issued in June 2002, VA, in 
pertinent part, denied entitlement to service connection for a 
respiratory disorder claimed as pleurisy with scarred lung.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2009 rating decision in which the RO 
determined that no new and material evidence had been received to 
reopen the Veteran's previously-denied claim for service 
connection for a respiratory disorder, formerly history of 
pleurisy with scarred lung.  The veteran perfected an appeal to 
the RO's denial.

Here, the Board finds that the Veteran is seeking service 
connection for the same disability (a respiratory disorder) as 
that for which service connection originally was denied in May 
1978.  Thus, new and material evidence is required to reopen the 
previously-denied claim for service connection for a respiratory 
disorder.  As the Board must first decide whether new and 
material evidence has been received to reopen the claim for 
service connection before it can address the matter on the 
merits-and in light of the Board's favorable action on the 
Veteran's petition to reopen the claim-the Board has 
characterized the appeal as encompassing the two issues listed on 
the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a respiratory 
disorder, to include as due to exposure to asbestos, is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  In an unappealed May 1978 rating decision, VA, in part, 
denied service connection for a respiratory disorder claimed as 
pleurisy with scarred lung.

2.  The evidence associated with the claims file since the May 
1978 rating decision includes evidence that is not cumulative or 
redundant of evidence of record at the time of the May 1978 
rating decision and relates to an unestablished fact necessary to 
substantiate the claim for service connection for a respiratory 
disorder.


CONCLUSIONS OF LAW

1.  The May 1978 rating decision, denying service connection for 
a respiratory disorder claimed as pleurisy with scarred lung, is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.201, 20.1103 (2009).

2.  As evidence received since the May 1978 rating decision is 
new and material, the criteria for reopening the Veteran's claim 
for service connection for a respiratory disorder are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific to requests to 
reopen a previously-denied claim for service connection, VA must 
provide notice that describes the basis for the previous denial, 
as well as the reopening criteria and the criteria for 
establishing the underlying claim for service connection found to 
be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Given the Board's favorable disposition of the petition to reopen 
the Veteran's previously-denied claim for service connection for 
a respiratory disorder, the Board finds that all notification and 
development actions needed to fairly adjudicate the appeal with 
regard to this issue has been accomplished.

II. Petition to Reopen

In a May 1978 rating decision, VA denied the Veteran's original 
claim for entitlement to service connection for a respiratory 
disorder, claimed as pleurisy with scarred lung, because, 
although this condition was treated in service, it was acute and 
transitory, left no residuals, and was not found on his December 
1945 separation examination or during a February 1978 VA 
examination.  In a letter dated the same month, VA gave notice of 
the denial and informed the Veteran of his appellate rights.  

Although the Veteran was informed of the May 1978 rating decision 
and his appellate rights, he did not initiate an appeal to the 
Board within one year of notification of that decision.  
Therefore, it became final as to the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103. 

Here, the Veteran's petition to reopen the previously-denied 
claim for service connection for a respiratory disorder, claimed 
as pleurisy with scarred lung, was received by VA in June 2009.

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial was the May 1978 rating decision.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Because the basis of the prior final denial in May 1978 was that 
there was no evidence of a respiratory disorder, in this case, 
the new and material must show that the Veteran has a respiratory 
disorder and that such disorder is linked to service.    

In support of his claim to reopen, the Veteran alleges that he 
continues to have breathing problems and shortness of breath ever 
since being treated for pleurisy during service and that he was 
stationed on a hospital ship for two years during service where 
he was exposed to asbestos.  Those service treatment records, 
which survived the fire at the National Personnel Records Center, 
confirm that the Veteran was treated for pleurisy in 1945.  
Service personnel records reflect that the Veteran was a surgical 
technician on the hospital ship SS BLANCHE F. SIGMAN between the 
United States and Africa, England, Italy, and France.  Post-
service treatment records and a March 2010 VA examination report 
reveal diagnoses and treatment for upper respiratory infections, 
bronchitis, obstructive sleep apnea, chronic obstructive lung 
disease, and squamous cell carcinoma of the right lower lobe.  
Thus, resolving any doubt in the Veteran's favor, the Board does 
find that there now is medical evidence showing current 
respiratory disorders and the Veteran's statements suggests that 
they may be due to service to include due to exposure to 
asbestos.  The Board finds that this additional evidence is 
neither cumulative nor duplicative of evidence previously of 
record nor was it previously considered by agency adjudicators, 
and as such it is "new."  The new evidence now includes treatment 
for complaints, and diagnoses, of several respiratory disorders 
and the Veteran's statements that links them to service, i.e., 
relates to a fact that may provide a reasonable possibility of 
substantiating the claim as it bears directly and substantially 
upon the specific matter under consideration and must be 
considered in order to decide the merits of the claim.  
Accordingly, the Board concludes that the criteria for reopening 
service connection for a respiratory disorder are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for a respiratory disorder has been received, 
to this limited extent, the appeal is granted.


REMAND

In view of the Board's decision to reopen the Veteran's claim for 
service connection for a respiratory disorder, VA should consider 
the claim on the merits, in the first instance, to avoid any 
prejudice to the Veteran.  The Board also finds that additional 
VA action on the claim is warranted, especially in light of the 
Veteran's claim that he was exposed to asbestos during service 
and recently had part of his right lung removed due to cancer.  

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of current disability, 
the claim must be analyzed under VA administrative protocols.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 
124-25 (1997).  However, VA has issued a circular on asbestos-
related diseases.  DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, Topic 9, pp. 2-C-5-9 (Sept. 29, 2006).  
These protocols require VA to determine whether military records 
demonstrate asbestos exposure during service, and, if so, 
determine whether there is a relationship between that exposure 
and the claimed disease.  

VA has acknowledged that a relationship exists between asbestos 
exposure and the development of certain diseases, including 
pulmonary fibrosis and lung cancer, which may occur 10 to 45 
years after exposure.  When considering VA compensation claims, 
rating boards have the responsibility of ascertaining whether or 
not military records demonstrate evidence of asbestos exposure in 
service and to assure that development is accomplished to 
ascertain whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind the 
latency and exposure information noted above.

Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung.  Id., pp. 2-C-5.  The 
clinical diagnosis of asbestosis requires a history of exposure 
and radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include: dyspea on exertion and end-respiratory rales 
over the lower lobes.  Id., at 2-C-6.  During World War II, 
several million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile products as well as amosite 
and crocidolite since these varieties were used extensively in 
military ship construction.  Many of these people have only 
recently come to medical attention because of the potentially 
long latent period between first exposure and development of the 
disease.  Id., at 2-C-7.  

As noted above, during World War II the Veteran served as a 
surgical technician on the hospital ship SS BLANCHE F. SIGMAN 
between the United States and Africa and Europe.  However, there 
is no presumption of exposure to asbestos merely by reason of 
having served on a ship(s) during World War II.  See Dyment v. 
West, 13 Vet. App. 141 (1999); aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 (Apr. 13, 2000).  
However, the RO failed to develop the claim following the 
guidelines for considering compensation claims based on exposure 
to asbestos.  In order to give the Veteran the benefit of doubt 
in this case and to accurately assess any possible linkage 
between his currently diagnosed lung cancer, obstructive sleep 
apnea or any other respiratory disorder and military service, to 
include claimed exposure to asbestos in service, the case must be 
remanded for further development.

When considering compensation claims, VA has the responsibility 
for ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service and to assure that 
development is accomplished to ascertain whether or not there is 
pre-service and/or post-service evidence of occupational or other 
asbestos exposure.  A determination must then be made as to the 
relationship between asbestos exposure and the claimed disease, 
keeping in mind the latency and exposure information noted above.  
As always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the United States Court of Appeals for Veterans 
Claims (Court) held that, while the veteran, as a layperson, was 
not competent to testify as to the cause of his disease, he was, 
however, competent to testify as to the facts of his asbestos 
exposure.  McGinty, 4 Vet. App. at 432.

On remand, the Veteran should be asked to identity and sign 
releases for healthcare providers that have treated him for any 
respiratory disorder since service discharge in 1946 and to 
provide information of pre-service and post-service evidence of 
occupational or other asbestos exposure.  In particular, records 
pertaining to sleep studies performed in the 1990s resulting in 
the diagnosis of obstructive sleep apnea, records from his 
primary care physicians at the Princeton Medical Group, in Monroe 
Township, and records from Dr. Park, who removed part of the 
Veteran's lung during surgery performed at the Sloan-Kettering 
Cancer Center in October 2009.  When VA is put on notice of the 
existence of private medical records, VA must attempt to obtain 
those records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, the VA should request that the 
Veteran provide authorization to enable it to obtain medical 
records from any private healthcare provider identified by the 
Veteran who may have treated her for left knee complaints.  The 
Board reminds the Veteran that the duty to assist is not a one-
way street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In addition, the service department should be 
asked whether the Veteran was exposed to asbestos in service.  

Further, outstanding VA treatment records should be associated 
with the record.  Most of the Veteran's treatment has been at the 
Lyons VA Medical Center (VAMC) and the VA outpatient clinic in 
New Brunswick.  The claims file contains treatment records from 
the VA New Jersey Healthcare System dated from October 29, 1996 
to January 31, 2002, and from June 23, 2008 to April 1, 2009.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Murincsak, 2 Vet. App. at 372-73.  Hence, on remand, the 
VA must obtain all outstanding pertinent medical records from the 
above VA facilities identified by the Veteran, following the 
procedures prescribed in 38 C.F.R. § 3.159 as regards requesting 
records from Federal facilities.

After all of the above information is received, the Veteran's 
claims file should be reviewed by the March 2010 VA examiner, to 
include any evidence added to the record since that examination, 
to determine the etiology and the nature of any respiratory 
disease found upon review of the record.  The examiner will be 
asked to provide an opinion as to whether any such disorder is 
related to service, to include exposure to asbestos or as a 
residual of pleurisy treated in service, or is due to some other 
cause.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the U.S. Department of the Army to 
indicate whether the Veteran was exposed to 
asbestos while on active duty between 
September 1943 and November 1945, due to 
his duties as a surgical technician while 
assigned to the hospital ship SS BLANCHE F. 
SIGMAN.  If no such opinion can be given, 
the service department should so state.  
All records and/or responses received 
should be associated with the claims file.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the VA New Jersey Healthcare system, 
particularly from the Lyons VAMC and the 
New Brunswick VA outpatient clinic prior to 
October 29, 1996, between January 31, 2002 
and June 23, 2008, and since April 1, 2009.  
All records and/or responses received 
should be associated with the claims file.

3.  Send a letter to the Veteran and his 
representative and ask that he identify all 
non-VA and VA healthcare providers that 
have treated him for shortness of breath, 
breathing problems or any respiratory 
disorder since December 1945 and to provide 
sufficient information, and if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to the claim 
remaining on appeal.  Obtain records from 
each healthcare provider he identifies that 
might still have available records, if not 
already in the record.  In particular, ask 
the Veteran to sign an authorization for 
release of medical records from his 
primary care physicians at the 
Princeton Medical Group, in Monroe 
Township, from Dr. Park, who removed 
part of the Veteran's lung during 
surgery performed at the Sloan-
Kettering Cancer Center in October 
2009, and pertaining to sleep studies 
performed in the 1990s resulting in the 
diagnosis of obstructive sleep apnea.  
If records are unavailable, please have the 
provider so indicate.

Send a questionnaire to the Veteran and his 
representative asking him to provide 
information on pre-service and post-service 
evidence of occupational or other asbestos 
exposure.  Then attempt to contact his 
former employer(s) and request copies of 
all available medical records and personnel 
records indicating the Veteran's job duties 
and any on-the-job exposure to asbestos.  
All records and/or responses received 
should be associated with the claims file.

4.  If the Veteran responds, assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, VA should 
notify him and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, provide the claims file for 
review to an appropriate examiner 
(preferably the examiner who conducted the 
March 2010 VA examination, if available) 
for an addendum opinion.

The opinion should include discussion of 
the Veteran's documented medical history 
and assertions.  For each identified 
respiratory disorder found upon review, the 
examiner should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that the diagnosed disorder(s) is 
etiologically related to: (1) the Veteran's 
military service, to include in-service 
treatment of pleurisy and/or exposure to 
asbestos, (2) post-service exposure to 
asbestos, and/or (3) some other cause such 
as smoking.  If it is determined that there 
is no relationship to military service, the 
examiner should expressly say so. 

The examiner should clearly outline the 
rationale for any opinion expressed and all 
clinical findings should be reported in 
detail.  The examiner should discuss the 
opinion given in the March 2010 and explain 
whether he/she agrees or disagrees with the 
opinion given in that examination report 
and specify the reasons for such opinion.  
If any requested medical opinion cannot be 
given, the examiner should state the 
reason(s) why.

5.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claim for service connection 
for a respiratory disorder, to include as 
due to exposure to asbestos.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


